Name: Commission Regulation (EC) NoÃ 548/2009 of 24Ã June 2009 amending Regulation (EC) NoÃ 760/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1234/2007 as regards authorisations for the use of casein and caseinates in the manufacture of cheeses
 Type: Regulation
 Subject Matter: agri-foodstuffs;  research and intellectual property;  consumption;  processed agricultural produce;  health
 Date Published: nan

 25.6.2009 EN Official Journal of the European Union L 162/3 COMMISSION REGULATION (EC) No 548/2009 of 24 June 2009 amending Regulation (EC) No 760/2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards authorisations for the use of casein and caseinates in the manufacture of cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121(i), in conjunction with Article 4 thereof, Whereas: (1) Article 100 of Regulation (EC) No 1234/2007 as amended by Council Regulation (EC) No 72/2009 of 19 January 2009 on modifications to the Common Agricultural Policy by amending Regulations (EC) No 247/2006, (EC) No 320/2006, (EC) No 1405/2006, (EC) No 1234/2007, (EC) No 3/2008 and (EC) No 479/2008 and repealing Regulations (EEC) No 1883/78, (EEC) No 1254/89, (EEC) No 2247/89, (EEC) No 2055/93, (EC) No 1868/94, (EC) No 2596/97, (EC) No 1182/2005 and (EC) No 315/2007 (2) provides for the possibility of granting aid for skimmed milk processed into casein and caseinates. (2) Following the amendment of Article 119 of Regulation (EC) No 1234/2007 by Regulation (EC) No 72/2009, prior authorisation for using casein and caseinates in cheese manufacture is no longer required unless aid is paid under Article 100 of Regulation (EC) No 1234/2007 and the Commission decides to make the use of casein and caseinates in the manufacture of cheese subject to that authorisation. (3) When aid for Community-produced skimmed milk processed into casein and caseinates is fixed in accordance with Article 100 of Regulation (EC) No 1234/2007, the detailed rules for granting such authorisations should be respected. (4) Commission Regulation (EC) No 760/2008 (3) has established the rules for the prior authorisations of the use of casein and caseinates that had to be granted under Article 119 before its amendment by Regulation (EC) No 72/2009. In view of the current situation where the aid is fixed at zero, and the prior authorisation is no longer mandatory, the scope of Regulation (EC) No 760/2008 should be amended to lay down the conditions under which those rules are applicable (5) It is therefore necessary to amend Regulation (EC) No 760/2008 accordingly. (6) The proposed amendment should apply from 1 July 2009, the date on which the relevant amendments introduced by Regulation (EC) No 72/2009 apply. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 760/2008, paragraph 1 is replaced by the following: 1. This Regulation lays down the rules as regards the granting of authorisations for the use of casein and caseinates in the manufacture of cheese when: (a) an aid is fixed pursuant to Article 100 of Regulation (EC) No 1234/2007; and (b) such use is considered necessary for the manufacture of cheese as provided for in Article 119 of that Regulation. Those authorisations shall be granted for a period of 12 months, at the request of the undertakings concerned, subject to a prior undertaking in writing to accept and comply with the provisions of Article 3 of this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 30, 31.1.2009, p. 1. (3) OJ L 205, 1.8.2008, p. 22.